                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   BENNY CHRIS LOWE,                             )
                                                 )
                Plaintiff,                       )
                                                 )
   v.                                            )       No.:       3:20-CV-416-TRM-HBG
                                                 )
   ANDERSON COUNTY, TN.,                         )
                                                 )
                Defendant.                       )

                                     JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed contemporaneously with this

  order, Defendant’s motion to dismiss [Doc. 26] is GRANTED, and Plaintiff’s pro se complaint

  for violation of 42 U.S.C. § 1983 is DISMISSED with prejudice.

         Because the Court has CERTIFIED in the memorandum opinion that any appeal from this

  order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

  leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The Clerk is

  DIRECTED to close the file.

         SO ORDERED.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
     s/ LeAnna R. Wilson
    CLERK OF COURT




Case 3:20-cv-00416-TRM-HBG Document 28 Filed 09/21/21 Page 1 of 1 PageID #: 114
